[Cite as State ex rel. Banks v. Doe, 2021-Ohio-467.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO EX REL. DAJUAN
BANKS
                                                       C.A. No.      21CA011716
        Petitioner

        v.
                                                       ORIGINAL ACTION IN
JOHN JANE DOE, WILLOUGHBY                              HABEAS CORPUS
MUNICIPAL COURT, ET AL.

        Respondents


Dated: February 22, 2021



        PER CURIAM.

        {¶1}     Petitioner DaJuan Banks has filed a petition for writ of habeas corpus asking this

Court to order Respondent Keith Foley, Warden of Grafton Correctional Institution, to release

him from prison. Respondent Judge Richard Collins, Jr., as successor to named-Respondent

Judge Patrick Condon, has moved to dismiss. Because Mr. Banks’ petition does not comply with

the mandatory requirements of R.C. 2969.25, this Court must dismiss this action.

        {¶2}     R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. All of the named respondents are government

employees and Mr. Banks, incarcerated in the Grafton Correctional Institution, is an inmate. R.C.

2969.21(C) and (D). A case must be dismissed if the inmate fails to comply with the mandatory

requirements of R.C. 2969.25 in the commencement of the action. State ex rel. Graham v.

Findlay Mun. Court, 106 Ohio St.3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C.
                                                                                C.A. No. 21CA011716
                                                                                           Page 2 of 3

2969.25 are mandatory, and failure to comply with them subjects an inmate’s action to

dismissal.”). Mr. Banks failed to comply with two requirements.

       {¶3}    First, an inmate must “file with the court an affidavit that contains a description

of each civil action or appeal of a civil action that the inmate has filed in the previous five years

in any state or federal court.” R.C. 2969.25(A). The affidavit must include a “brief description

of the nature of the civil action. R.C. 2969.25(A)(1). It must also include the “case name, case

number, and the court in which the civil action was brought,” R.C. 2969.25(A)(2), and the “name

of each party to the civil action or appeal[.]” R.C. 2969.25(A)(3). Finally, the affidavit must set

forth the “outcome of the civil action or appeal[.]” R.C. 2969.25(A)(4).

       {¶4}    Mr. Banks’ affidavit of prior actions does not comply with most of these

requirements. He did not set forth the case name or the parties for each action. He also failed to

set forth the outcome of each civil action or appeal. Because his affidavit or prior actions or

appeals is defective, this Court must dismiss this action.

       {¶5}    Second, an inmate seeking waiver of filing fees, as Mr. Banks is here, must file

an affidavit of indigency. The affidavit must include, among other things, “[a] statement that

sets forth the balance in the inmate account of the inmate for each of the preceding six months,

as certified by the institutional cashier[.]” R.C. 2969.25(C)(1). The Supreme Court construes

these words strictly: an affidavit that “does not include a statement setting forth the balance in

[an] inmate account for each of the preceding six months” fails to comply with R.C.

2969.25(C)(1). (emphasis sic.) State ex rel. Roden v. Ohio Dept. of Rehab. & Corr., 159 Ohio

St.3d 314, 2020-Ohio-408, ¶ 6. Mr. Banks’ affidavit only sets forth that he works at the prison

and receives $23 per month in pay. It does not provide the balance in the inmate account for

each of the six months preceding his petition before this Court. “‘R.C. 2969.25(C) does not
                                                                               C.A. No. 21CA011716
                                                                                          Page 3 of 3

permit substantial compliance[;]’” it requires strict adherence by the filing inmate. Id. at ¶ 8,

citing State ex rel. Neil v. French, 153 Ohio St.3d 271, 2018-Ohio-2692, ¶ 7. Therefore, Mr.

Banks’ affidavit does not comply with the mandatory requirements of R.C. 2969.25(C)(1).

       {¶6}    Because Mr. Banks did not comply with the mandatory requirements of R.C.

2969.25, this case is dismissed. Costs are taxed to Mr. Banks. The clerk of courts is hereby

directed to serve upon all parties not in default notice of this judgment and its date of entry upon

the journal. See Civ.R. 58.




                                                      DONNA J. CARR
                                                      FOR THE COURT




TEODOSIO, J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

DAJUAN BANKS, Pro se, petitioner.

CHARLES E. COULSON, Prosecuting Attorney, and HARRISON L. CRUMRINE, Assistant
Prosecuting Attorney, for Respondent Judge Condon.